                Case 2:19-cr-00202-WB Document 12 Filed 05/09/19 Page 1 of 3
      "
...
                              IN THE t;NITED STATES DISTRICT COI;RT
                           FOR THE EASTERS DISTRICT OF PESNSYLVANIA

      t;NITED STATES OF AMERICA
                          I
                                                              CRIMI~AL ACTION

                      v.

      DOMENICK BRACCIA
                                                              NO. 19-202               FILED
                                                                                       MAY -9 2m9
                                        CONDITIONS OF RELEASE ORDER                  KATE BARKM.ti.N. Clerk
                                                                                                   r)r.r,.   1'"

                                                       BAIL

      Defendan'_;:P,leased on baiLn the amount of: $10(11 000
              _ _ 0/R
              _ _ cash
              _ _ _ secured by:
                      _ _ %cash
                      _ _ prope~ty at:
                      ___ Clerk'~ office requirements are not waived. Execute an Agreement to Forfeit
      the Property stated above with a copy of the deed as indicia of ownership.
                                    I


          V   Defendant ~ I repor\ to Pretrial Services:
                             as directed by Pretrial Services.
                             time~ per week in person.
                             timei per week via telephone.

              Defendant shall atten mental health services under the guidance and supervision of Pretrial
              Services, including si ning of pertinent release information of documents to confirm such.
              Defendant shall submit to random drug testing as directed by Pretrial Services.
              Defendant shall refrainI from excessive use of alcohol or from any use of a narcotic drug or
              other controlled substance, as defined in Section 102 of the Controlled Substances Act, 21
              U.S.C. § 802, without.a prescription by a licensed medical practitioner.
              Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial
              Services.              I
              Defendant shall submit to electronic monitoring at the following address:


              _ _ _This Court, b sed upon evidence that Defendant has adequate financial resources,
              finds that he/she shall ay all or part of the cost of the court-ordered monitoring program, in an
              amount to be specifie by Pretrial Services.

              _ _ Curfew.You 1re restricted to your residence every day from                 to _ _ __
              during which electronic monitoring will be in place, or as directed by the pretrial services
              office or supervising officer.

              _ _ _Home Deten'.tion. You are restricted to your residence at all times except for
              employment; education; religious services; medical, substance abuse, or mental health
          Case 2:19-cr-00202-WB Document 12 Filed 05/09/19 Page 2 of 3

       treatment; attorney visits; court appearances; court-ordered obligations; or other activities
       approved in advance by the pretrial services office or supervising officer;

       _ _ _ Home IncarJeration. You are restricted to 24-hour-a-day lock-down at your
                            1
residence except for medical necessities and court appearances or other activities specifically
approved by the court.
I         . .                                PASSPORT

       __zDefendant
           _        shafI surrender and/or refrain from obtaining a passport.


                             :                TRAVEL
                             i                                 '                    "
       ___
         /iTravel is restricted to the Eastern District of Pennsylvania.~rJ. Nb.J.J :i" et:S e1
                             1
       _ _,.,...Travel is restricted to the
         V Unless prior phmission is-gr_a_n-te-d-by-P-re-t-ri_a_l_S_erv-ic_e_s_.- - - - - - -
                             !
                                            FIREARMS

       - - ~D
            -efendant shap surrender and/or refrain from obtaining any firearms. Any other
            firearms in any premises where the defendant resides while on supervised release must
            be removed fr;im the premises and no firearms are to be brought into the premises
            during this pe iod. The defendant shall execute a completed Prohibition on Possession
            of Firearms A!;!reement.



                                        MISCELLANEOUS

        ~fendant sha I 1 have no contact with co-defendants, potential witnesses in this case,
           or individuals fngaged in any criminal activity.
       ___ Defendant mu;st maintain present employment.
       ___ Defendant must actively seek gainful employment.
       ___ Defendant shall undergo a mental competency evaluation.
       ___ Defendant must reside:
                   at:

               with:         I
                             f


                #                   COMPlJTERS/INTERNET
                             I
        ___ The Defendant is subject to the following computer/internet restrictions which are to
be monitored by U.S. Pretrial ~ervices and may include manual inspection, use of minimally invasive
internet detection devices, an~/or installation of computer monitoring software to insure compliance
                             I
with the imposed restrictions.


                             I
                             I
                              Case 2:19-cr-00202-WB Document 12 Filed 05/09/19 Page 3 of 3
.. " .        ...,   ..fl
  ....
         ).                  No computer: The Defendant is prohibited from possession and/or use of any
              computers and connected devices.

                      _ _ _ Computer, n~ internet access: The Defendant is permitted use of comp~ters or
              connected devices, but is not permitted access to the Internet (as World Wide Web, FTP sites, IRC
              servers, instant messaging).
                      _ _ _ Computer with internet access: The Defendant is permitted use of computers or
              connected devices, is permitted access to the internet for legitimate purposes, and is responsible for
              any fees connected with the i1stallation and use of monitoring software.

                      ____ Other Residents: By consent of other residents, all computers located at the address
              of record shall be subject to i~spection to insure the equipment is password protected.
                                            I·
                            ____ Other Restrctions:

                            OTHER CONDITidNS:

                      As a further condition' of release, defendant shall not commit a Federal, State, or local crime
              during the period of release. The commission of a Federal offense while on pretrial release will result
              in an additional sentence of a term of imprisonment of not more than 10 years, if the offense is a
              felony; or a term of imprison~ent of not more than 1 year, if the offense is a misdemeanor. This
              sentence shall be in addition tp any other sentence.

                     Any violation of the        nditions of release may result in revocation of bail and imprisonment
              pending trial.




                                            I                 q-ff.
                                 IT IS SO ORbERED this .W~day of May, 2019
                                            I




                                                         L'NITED STATES DISTRICT JL'DGE
                                                        WESDY BEETLESTOSE
